DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2016/0153730).
In regards to claim 1, Park discloses
A graphite/graphene composite material (Abstract) comprising flat graphite particles and graphene aggregates, wherein the flat graphite particles are stacked using the graphene aggregates as a binder (Abstract, graphene adhesive) so that basal surfaces of the graphite 
In regards to claim 2, Park discloses that an average particle size of the flat graphite particles is 10 to 1000 µm, and a thickness thereof is 1 to 50 µm (Fig.1 and paragraph 40).
In regards to claim 3, Park discloses that an average diameter of the graphene aggregates is 1 to 1000 µm, and a thickness thereof is less than 50 µm (Fig.1).
In regards to claim 4, Park discloses that a mass ratio of the flat graphite particles to a total mass of the flat graphite particles and the graphene aggregates is 1 to 99 mass% (paragraph 13).
In regards to claim 7, Park discloses a thickness of 100 µm or more in a direction of stacking of the flat graphite particles (paragraph 17).
In regards to claim 8, Park discloses a coating layer on a whole or a part of an outer surface of the graphite/graphene composite material (paragraph 17).
In regards to claim 9, Park discloses
A heat collector comprising the graphite/graphene composite material of Claim 1 (paragraph 1, various uses are disclosed for the invention such as mobile phones or tablet computers which include heat collectors).
In regards to claim 10, Park discloses
A heat collector comprising the graphite/graphene composite material of Claim 7 (paragraph 1, various uses are disclosed for the invention such as mobile phones or tablet computers which include heat collectors), and having a structure such that a plurality of the graphite/graphene composite materials in a shape of column is embedded in a flexible material (Fig.3).
In regards to claim 11, Park discloses
A heat conductor comprising the graphite/graphene composite material of Claim 1 (paragraph 1, various uses are disclosed for the invention such as mobile phones or tablet computers which include heat conductors).
In regards to claim 12, Park discloses
A heat dissipator comprising the graphite/graphene composite material of Claim 1 (Abstract).
In regards to claim 13, Park discloses that the graphite/graphene composite material is combined with a metal for compensation of relatively lower thermal conductivity of the flat graphite particles in a stacking direction of graphite than in other directions (Abstract).
In regards to claim 14, Park discloses
A heat dissipation system (paragraph 1, various uses are disclosed for the heat dissipation sheet such as mobile phones or tablet computers which include heat dissipation systems) comprising a heat collector absorbing heat from a heating element (electronic component), a heat conductor transmitting heat from the heat collector to a heat dissipator (heat dissipation sheet), and a heat dissipator releasing the heat received from the heat conductor, wherein at least one of the heat collector, the heat conductor and the heat dissipator comprises the graphite/graphene composite material of Claim 1 (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park alone.
In regards to claims 5 and 6, Park does not specifically disclose that a half value width of a 004 diffraction line in X-ray diffraction is less than 0.3°, or a bulk density of 1.9 g/cm3 or more.
	However, it would have been obvious to one of ordinary skill in the art at the time of invention to determine the claimed values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raheena R Malik/Examiner, Art Unit 3763